UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6410


EDMOND STANLEY ADAMS, III, a/k/a Edmond Adams,

                Petitioner - Appellant,

          v.

WARDEN EAGLETON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-03424-DCN)


Submitted:   October 27, 2016             Decided:   November 9, 2016


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Edmond Stanley Adams, III, Appellant Pro Se.    Donald John
Zelenka, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edmond Stanley Adams, III, seeks to appeal two district

court orders: (1) the district court’s February 18, 2016 order

denying Adams’s Fed. R. Civ. P. 60(b) motion for relief from the

court’s    prior       judgment      denying         his    28   U.S.C.        § 2254    (2012)

petition, and (2) the March 10, 2016 order denying his motion to

recuse    and    related       motions.          The       February      18    order    is    not

appealable       unless        a    circuit         justice       or     judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will       not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies      this    standard     by

demonstrating         that     reasonable           jurists      would        find    that    the

district       court’s      assessment      of       the    constitutional           claims    is

debatable      or     wrong.        Slack   v.       McDaniel,         529 U.S. 473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484–85.

     We have independently reviewed the record and conclude that

Adams has not made the requisite showing.                              The district court

                                                2
lacked jurisdiction to deny Adams’s Rule 60(b) motion on the

merits because the claims he raised challenged the validity of

his state         convictions,         and    thus       the    motion      should    have      been

construed        as     a       successive    28    U.S.C.       §   2254    petition.           See

Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

second or successive habeas corpus petition); United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (same).                                       In the

absence of prefiling authorization from this court, the district

court lacked jurisdiction to hear a successive § 2254 petition.

See    28   U.S.C.          §    2244(b)(3)      (2012).         Accordingly,        we    deny    a

certificate           of    appealability          and    dismiss      the    appeal       of    the

district         court’s         February     18       order.        Adams     remains       free,

however, to pursue the legal issues identified in his Rule 60(b)

motion in a motion pursuant to 28 U.S.C. § 2244 (2012).

       The district court’s March 10 order denied Adams’s motion

to recuse and related motions.                     On appeal, we confine our review

to the issues raised in the Appellant’s brief.                               See 4th Cir. R.

34(b).           Because         Adams’s     informal      and       supplemental         informal

briefs      do    not       challenge      the     basis       for   the    district      court’s

disposition of the March 10 order, Adams has forfeited appellate

review of the order.                 See Williams v. Giant Food Inc., 370 F.3d
423,    430      n.4       (4th    Cir.    2004).         Accordingly,        we     affirm     the

district court’s March 10 order.                        We dispense with oral argument

                                                   3
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                              DISMISSED IN PART;
                                                AFFIRMED IN PART




                               4